        Case 1:15-cr-00379-PKC Document 55 Filed 05/10/19 Page 1 of 11

                                TEIN MALONE PLLC
                                       LAWYERS


May 10, 2019

Via ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      RE:      United States v. Juan Antonio Hernandez Alvarado
               S2 15 Cr. 379 (PKC)

Dear Judge Castel:

       We respectfully request that the Court enter an order to suppress Juan Antonio
Hernandez-Alvarado’s (“Hernandez”) post-arrest statement for the reasons outlined
below.

                     Motion to Suppress Post-Arrest Statement

       The government interviewed Hernandez twice: first, in a 2016 non-custodial
proffer in the presence of his lawyer; and second, after his arrest in November 2018, upon
a Miranda waiver. The 2018 statement should be suppressed because it was taken in
violation of the “no contact” rule and the Sixth Amendment.

                                      OVERVIEW

      This arrest was planned, not reactive. Hernandez had been a target of this
prosecution team since at least 2016. The DEA agents knew that Hernandez had entered
the United States from Honduras on November 19, 2018 with a return ticket for
November 23. The grand jury indicted him on November 21 and the DEA set up at Miami
International Airport to arrest him two days later on his way home.

       At the same time, the DEA and the U.S. Attorney’s Office well knew that Hernandez
had a lawyer in this same investigation, namely Manuel Retureta, Esq. In fact, in October
2016, the lead DEA agent and lead prosecutor in this matter personally coordinated with
Retureta to conduct a voluntary, non-custodial, non-immunized interview of Hernandez,
with his lawyer Retureta at his side. Attorney Retureta, the lead DEA agent and the lead
prosecutor had numerous communications by phone, email and text-message leading up
to the meeting in order to arrange it. The lead prosecutor personally flew to Miami to
participate in the proffer session, which the lead DEA agent also attended. There is simply
no doubt that on November 23, the prosecution and arresting agents knew that
Hernandez was a represented party.




                     3059 Grand Avenue Coconut Grove, Florida 33133
                            www.teinmalone.com (305) 442-1101
         Case 1:15-cr-00379-PKC Document 55 Filed 05/10/19 Page 2 of 11
                                                                          Tein Malone PLLC
Hon. P. Kevin Castel
May 10, 2019

       On November 23, after Hernandez was arrested but before the agents began
recording their interview, the videotape reflects that Hernandez clearly and unequivocally
asked to speak with his lawyer, Retureta. At this point (if not before), the agents should
have stopped the interrogation. Instead, the agents plowed forward, telling Hernandez
that they were unable to contact Retureta and advising him that even if Retureta were his
lawyer “today,” Retureta was not his lawyer “now.” The agents then began videotaping
the interview, repeated their false legal advice, had Hernandez sign a written waiver and
continued questioning him.

       Department of Justice rules incorporate New York’s “no contact” rule (R. Prof.
Cond. 4.2(a)) and squarely prohibit law-enforcement agents, as alter-egos of Department
lawyers, from communicating with a represented party about the subject of that
representation. They could not even ask Hernandez to waive Retureta’s presence -- only
the lawyer could waive it. And constitutionally, once Hernandez asked the agents to call
Mr. Retureta for him, they had no business convincing him that Retureta was no longer
his lawyer and persuading him to waive his right to Retureta’s presence. The agents could
lawfully arrest Hernandez but coaxing his cooperation had to await counsel.

       There is no fair way to view this custodial interrogation as anything but the agents’
engaging in substantive interrogation of a represented party, whom they knew was
represented, in the same matter, and thereby doing an end-run around his lawyer. The
post-arrest statement must be suppressed.

                                           FACTS

                              2016 Non-Custodial Proffer

       In October 2016, the U.S. Attorney and the DEA coordinated a non-custodial
interview of Hernandez through his lawyer, Manuel Retureta, Esq. The government
promised Retureta in writing that Hernandez would not be arrested if he came to the
United States for the interview. The interview was conducted pursuant to a proffer
agreement expressly acknowledging Mr. Retureta as Hernandez’ lawyer, signed by
Retureta and government counsel:




                                             ***


                       3059 Grand Avenue Coconut Grove, Florida 33133                     2
                              www.teinmalone.com (305) 442-1101
         Case 1:15-cr-00379-PKC Document 55 Filed 05/10/19 Page 3 of 11
                                                                        Tein Malone PLLC
Hon. P. Kevin Castel
May 10, 2019




According to the government’s notes of the meeting provided in discovery here, the
meeting did not end very well:




Regardless, Retureta and the lead prosecutor continued to email and speak on the phone
about this investigation as it related to Retureta’s client Hernandez, well into 2017:




                       3059 Grand Avenue Coconut Grove, Florida 33133                 3
                              www.teinmalone.com (305) 442-1101
         Case 1:15-cr-00379-PKC Document 55 Filed 05/10/19 Page 4 of 11
                                                                        Tein Malone PLLC
Hon. P. Kevin Castel
May 10, 2019




Likewise, Retureta and the DEA agent who participated in the 2016 interview stayed in
contact after the 2016 proffer, including meeting in October 2017. During that meeting,
the two discussed the ongoing investigation and the agent knew that Retureta was still
Hernandez’ lawyer. In fact, both meetings were coordinated on the same string of text-
messages:




                       3059 Grand Avenue Coconut Grove, Florida 33133                 4
                              www.teinmalone.com (305) 442-1101
         Case 1:15-cr-00379-PKC Document 55 Filed 05/10/19 Page 5 of 11
                                                                        Tein Malone PLLC
Hon. P. Kevin Castel
May 10, 2019




 Stephen Fraga
 (DEA Agent at 2016
 debriefing with USAO)


 Sandalio “Sandy”
 Gonzalez (DEA Agent at
 2018 post-arrest statement)




   October 2017 meeting
   with DEA Agent Fraga




There is not a shadow of a doubt that the DEA knew that Mr. Retureta was defendant
Hernandez’ lawyer when they arrested him in 2018.




                       3059 Grand Avenue Coconut Grove, Florida 33133                 5
                              www.teinmalone.com (305) 442-1101
                Case 1:15-cr-00379-PKC Document 55 Filed 05/10/19 Page 6 of 11
                                                                                    Tein Malone PLLC
      Hon. P. Kevin Castel
      May 10, 2019

                                       2018 Custodial Interview

             After Hernandez’ planned arrest on November 23, 2018 at Miami International
      Airport, the DEA agents brought Hernandez to an interview room. The very beginning of
      the videotape indicates that there had been an unrecorded initial exchange in which
      Hernandez referred to the 2016 proffer and asked to speak with his lawyer Retureta but
      the agents dissuaded him:


DEA   Hoy es, hoy es el veintitrés de noviembre          Today is, is November the twenty-third,
      de dos mil dieciocho. Son las doce y               two thousand and eighteen. It is half past
      media, doce y treinta y cinco de la tarde.         twelve, twelve thirty-five in the afternoon.
      Sólo quiero que ... repetir aquí lo que usted      I just want to ... to repeat here what you
      me dijo anteriormente. Que usted quiere            told me earlier. That you wish to proceed
      proceder y dar una declaración y hablar            and make a statement and talk with us.
      con nosotros. No tiene representación              You do not have legal representation
      legal hoy ... ahora. Eh ... Vas a hablar con       today ... now. Huh ... You will be talking
      un abogado en el futuro, pero quieres              to a lawyer in the future, but you wish to
      empezar este proceso ahora.                        start this process now.

DFT   Así es. Quiero empezar.                            That’s right. I want to start.


      The agent’s stumbling over the difference between having a lawyer “today” and “now” is
      telling. The interviewer continues, telling Hernandez that they called his lawyer Retureta
      “several times but he did not answer”:


DEA   Y llamamos varias veces al señor Retureta          And we called Mr. Retureta several times
      pero no contestó. Pero todavía quieres             but he did not answer. But you still wish
      seguir adelante.                                   to go ahead.

DFT   Quiero.                                            I do.


              There appears to have been no attempt to text or email Retureta or even leave him
      a voicemail message. This was despite the fact that the DEA agents and the prosecutor
      had Retureta’s mobile phone number and email address and had texted and emailed him
      on prior occasions. Mr. Retureta’s records confirm this. Further, Mr. Retureta does not
      recall receiving any calls (much less unanswered calls) on November 23. The agents then
      read the Miranda form to Hernandez in Spanish, offered it to him to read, and had him
      execute it and the written waiver (initials, “yes” and signature). Hernandez then verbally
      confirmed that he had not been “pressured” or “threatened” or had any weapons pointed
      at him and agreed that the “conversation is totally voluntary” (Tr. 3, attached as Ex. A).



                             3059 Grand Avenue Coconut Grove, Florida 33133                             6
                                    www.teinmalone.com (305) 442-1101
               Case 1:15-cr-00379-PKC Document 55 Filed 05/10/19 Page 7 of 11
                                                                                     Tein Malone PLLC
      Hon. P. Kevin Castel
      May 10, 2019

             The interviewing agent again acknowledged that he had interviewed Hernandez
      before turning on the recorder and that they had discussed contacting Retureta. The
      agent then gave the misleading legal advice to Hernandez that since he had not spoken
      with Retureta in the past year, “[t]hen he is not your lawyer today … until you talk to him
      again.” Clearly reiterating his wish to have Retureta present, Hernandez then voiced his
      “hope that he will join the process.” The relevant exchange is as follows:


DEA   OK. Eh ... Yo sé que usted dijo                    OK. Huh ... I know you said earlier
      anteriormente que ... que viniste a                that ... that you came to talk to us
      hablar con nosotros hace año y algo.               over a year ago.

DFT   Sí. Hace año y medio o dos años;                   Yes. A year and a half or two years ago;
      no sé. Algo así.                                   I don’t know. Something like that.

DEA   Y creo que dijiste algo alrededor de               And I believe that you said something about
      que quieres empezar este proceso de                your wishing to start this cooperation
      cooperación de ... ya hace tiempo.                 process sin... since some time ago.

DFT   Sí, lo que hablaba con el abogado                  Yes, what I was discussing with Attorney
      Retureta era que yo estaba dispuesto a             Retureta was that I was prepared to come
      venirme para acá por si ustedes querían            over here in case you all wanted to
      seguir teniendo algunas aclaraciones o             continue having some clarifications or
      que yo siguiera respondiendo algunas               for me to continue answering questions
      interrogantes de ustedes. Y en eso, pues,          from you all. And at that time, well, the
      me dijo el abogado: “Esperemos, que                lawyer told me: “Let’s wait; they will
      ellos nos van a avisar”. Y pasó el                 let us know.” And time went by and …
      tiempo y ... perdí contacto con el abogado         I lost touch with the lawyer. And … and
      y ... y pasó lo de hoy.                            what happened today happened.

DEA   ¿Cuándo es la última vez que usted                 When was the last time that you spoke
      habló con el abogado?                                    with the lawyer?

DFT   Creo que ... hace un año.                          I think it was ... one year ago.

DEA   ¿Hace un año?                                              One year ago?

DFT   Sí. (Unintelligible)                               Yes. (Unintelligible)

DEA   Entonces no es tu abogado hoy en día ...           Then he is not your lawyer today … until
      hasta que usted hable con él de nuevo.             you talk to him again.

DFT   Hasta que hable con él de nuevo. Él es el          Until I talk to him again. He is the one who
      que estaba llevando el tema primero y ...          was handling the matter first …

DEA   Ajá                                                Aha

                             3059 Grand Avenue Coconut Grove, Florida 33133                          7
                                    www.teinmalone.com (305) 442-1101
                Case 1:15-cr-00379-PKC Document 55 Filed 05/10/19 Page 8 of 11
                                                                                    Tein Malone PLLC
      Hon. P. Kevin Castel
      May 10, 2019



DFT   ... pero he perdido el contacto con él.            ... but I have lost touch with him. Let’s
      Esperemos que se ... que se agregue él             hope that he ... that he will join the
      al proceso.                                        process.


                                                DISCUSSION

             The Department of Justice Manual1 prohibits Assistant U.S. Attorneys from
      communicating with a party who is represented by counsel in the matter “unless the
      lawyer has the consent of the other lawyer.”2 The term “communication” includes “merely
      listening to a represented person, even when the Department attorney is not asking the
      represented person any questions.”3 The Department instructs that “the [defense]
      lawyer’s consent, not the client’s … is required to authorize contact with a represented
      person.”4 These ethical requirements “may be imputed to the law enforcement agents” if
      they attempt to “communicate with represented persons as part of a law enforcement
      investigation.”5

            Particularly important for our purposes, the Justice Manual indicates that it would
      be unethical for a Department lawyer involved in the illicit communication to offer it into




      1 The Justice Manual was previously called the U.S. Attorney’s Manual before its
      comprehensive revision in 2018.

      2 U.S. Dep’t of Justice Manual, Criminal Resource Manual (“CRM”), § 296 (adopting ABA
      Model Rule of Professional Conduct 4.2). Government lawyers are “subject to” the ethical
      rules of the state “where such attorney engages in that attorney’s duties.” 28 U.S.C. §
      530B. Government attorneys “shall conform their conduct” to and “shall, in all cases,
      comply” with those “rules of ethical conduct.” 28 CFR §§ 77.3-.4. See also Criminal
      Resource Manual, § 9-13.200 (“Communications with Represented Persons,” instructing
      DOJ attorneys that they “are governed in criminal … investigations and proceedings by
      the relevant rule of professional conduct that deals with communications with
      represented persons”); 28 CFR 77.5 (no private remedies created).

      3   CRM § 296(C).

      4   CRM § 296(F).

      5   CRM § 298.


                             3059 Grand Avenue Coconut Grove, Florida 33133                          8
                                    www.teinmalone.com (305) 442-1101
         Case 1:15-cr-00379-PKC Document 55 Filed 05/10/19 Page 9 of 11
                                                                         Tein Malone PLLC
Hon. P. Kevin Castel
May 10, 2019

evidence.6 The Second Circuit confirms these restrictions, observing that exclusion would
be appropriate unless the ethical rule was “previously unsettled in this area.” 7

       Not only did this custodial interview violate Department regulations and New York
ethical rules, it also violated the Fifth and Sixth Amendments. As this Court has observed,
“Miranda warnings and right to counsel are not themselves required by the Constitution
but are rather procedural safeguards to insure that a suspect's Fifth Amendment rights
are not violated.”8 When the accused asks his interrogators to contact his lawyer (indeed,
by name), however, that constitutes invocation of his Sixth Amendment right to counsel
and interrogation must cease.9 The agents cannot deceive the accused10 about their




6 CRM § 298 (citing the ABA’s position that “the mere later use by a non-complicitous
attorney of evidence obtained in violation of a rule of professional conduct d0es not
constitute ‘ratification’ of the misconduct and therefore, the improperly-obtained
evidence need not be suppressed”).

7 United States v. Hammad, 858 F.2d 834 (2d Cir. 1988) (use of an informant as
prosecutor’s agent to speak to represented party); United States v. Schwimmer, 882 F.2d
22 (2d Cir. 1989) (questioning witness in the grand jury pursuant to subpoena not
prohibited).

8Wims v. New York City Police Dep’t, No. 10 Civ. 6128, 2011 WL 2946369, at *5 (S.D.N.Y.
2011) (Castel, J.).

9 Cf. United States v. Scarpa, 701 F. Supp. 379, 384 (E.D.N.Y. 1988) (“there is nothing in
the record to show that Scarpa exercised his right to counsel by requesting that someone
else try to reach an attorney”); United States v. Siraj, 424 F. Supp.2d 509, 512 (E.D.N.Y.
2006) (“Although defendant testified he wanted to call his parents so they could contact
his attorney, he never communicated that he wanted a lawyer to any of the government
officials.”).

10While unethical, false statements to the suspect’s lawyer do not vitiate voluntariness.
See Moran v. Burbine, 475 U.S. 412, 424 (1986) (no violation of Miranda when the police
misled defendant’s lawyer, by saying they would not interview his client until the
attorney arrived, because it did not deprive the defendant “of knowledge essential to his
ability to understand the nature of his rights and the consequences of abandoning them”);
Matney v. Armontrout, 956 F.2d 824, 825-26 (8th Cir. 1992) (holding that police failure
to inform the defendant of his lawyer’s attempts to contact him and misstatements to his
lawyer as to whether defendant was at the police station did not violate the defendant’s
due-process rights).


                       3059 Grand Avenue Coconut Grove, Florida 33133                    9
                              www.teinmalone.com (305) 442-1101
        Case 1:15-cr-00379-PKC Document 55 Filed 05/10/19 Page 10 of 11
                                                                          Tein Malone PLLC
Hon. P. Kevin Castel
May 10, 2019

efforts.11 This is especially true when, as here, the suspect was not “knowledgeable about
Miranda waivers in federal court.”12

        While some police tricks do not undermine the voluntariness of a confession under
the Fifth Amendment (e.g., falsely stating that a co-defendant had already confessed13),
tricks that directly undermine the accused’s attempts to contact his lawyer, do. 14 Here,
deceiving Hernandez about his lawyer’s availability undermined his unequivocal request
for counsel. It was the same as handing Hernandez a broken telephone (or one rigged to
just ring and ring).

       Our point is that, knowing that Retureta was Hernandez’ lawyer, the Justice
Manual and New York ethics rules squarely prohibited the DEA (as the agents of the
prosecuting attorneys) from substantively interviewing him at all (obviously, they could
process him and elicit biographical information). Certainly, once their prisoner asked to
speak with his lawyer Retureta by name, the DEA had to seek Retureta’s permission --
not the defendant’s -- before they could speak with him.

                                       CONCLUSION

        This is not a close question. Every Assistant U.S. Attorney and every federal agent
knows that when a target of an investigation has counsel and is later indicted and arrested,
a federal statute and Department regulations, both of which incorporate forum-state bar
rules, forbid any substantive interviews without prior permission from the target’s lawyer.
There is no “arresting agent” exception.

      The prosecution team, including the arresting agents, knew that Mr. Retureta was
defendant Hernandez’ lawyer beginning with the 2016 proffer. They continued to keep in

11 Miranda v. Arizona, 384 U.S. 436, 476 (1966) (“Any evidence that the accused was
threatened, tricked, or cajoled into a waiver will, of course, show that the defendant did
not voluntarily waive his privilege.”); cf. Colorado v. Spring, 479 U.S. 564, 577 (1987)
(“mere silence by law enforcement officials as to the subject matter of an interrogation”
is not “trickery”).

12United States v. Anderson, 929 F.2d 96, 99 (2d Cir. 1991) (affirming suppression of
statements where agent told suspect, “if you want a lawyer you can’t cooperate”).

13 Holland v. McGinnis, 963 F.2d 1044, 1052 (7th Cir. 1992) (“Of the numerous varieties
of policy trickery … a lie that relates to a suspect’s connection to the crime is the least
likely to render a confession involuntary.”); United States v. Samia, No. (S9) 13 Cr. 521
(LTS), 2016 WL 7223410 (S.D.N.Y. Dec. 13, 2016).

14Cf. United States v. Burnette, 535 F. Supp.2d 772, 780 (E.D. Tex. 2007) (no violation
because when suspect asked to call his attorney, “the agents stopped the interview, and
placed a telephone call to an attorney that [suspect] named … and allowed [suspect] to
speak with him privately”).

                       3059 Grand Avenue Coconut Grove, Florida 33133                    10
                              www.teinmalone.com (305) 442-1101
        Case 1:15-cr-00379-PKC Document 55 Filed 05/10/19 Page 11 of 11
                                                                        Tein Malone PLLC
Hon. P. Kevin Castel
May 10, 2019

touch with Retureta about the Hernandez investigation, well into 2017. When they
arrested Hernandez in 2018, the agents should have respected the “no contact” rule. They
did not. Certainly, when Hernandez asked to speak to Retureta, they should have
immediately ceased all questioning until they received permission from Retureta.

       Continuing to interrogate the prisoner and persuade him that his lawyer was
unavailable and, worse yet, was no longer his lawyer, flagrantly violated Department
regulations, bar rules and his constitutional rights to counsel and against self-
incrimination. The 2018 statement should be suppressed.



                                     Respectfully submitted,

                                     /s/ Michael R. Tein
                                     Michael R. Tein, Esq.
                                     tein@teinmalone.com
                                     T. Omar Malone, Esq.
                                     omalone@teinmalone.com

                                     TEIN MALONE PLLC
                                     3059 Grand Avenue
                                     Coconut Grove, Florida 33133
                                     (305) 442-1101

                                     Counsel for Juan Antonio Hernandez Alvarado


Cc:    AUSA Emil J. Bove, III;
       AUSA Matthew J. LaRoche
       (via ECF)




                       3059 Grand Avenue Coconut Grove, Florida 33133                 11
                              www.teinmalone.com (305) 442-1101
